DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 2-20 of the instant application 17/110,530 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. US Patent 10,938,605 B2 and further claims 10-15, of the instant application 17/110,530 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17, of US Patent 9,860,089 B2, as described below.

Instant Application 17/110,530.
US Patent 10,938,605 B2.
US Patent 9, 860,089 B2.
Claim 2. A receiver to obtain data samples from a received signal, the receiver comprising: an equalizer to produce an equalized signal, the equalizer amplifying the received signal 

3. The receiver of claim 2, wherein the control circuit generates, from the data samples and the error samples, a tap value representative of first post-cursor inter-symbol interference (ISI) in the equalized signal, and wherein 

4. The receiver of claim 2, wherein the received signal includes low-frequency components and high-frequency components, and wherein the control circuit generates, from the data samples and the error samples, a high-frequency control signal and applies the high-frequency control signal to the equalizer to adjust the high-frequency components.

5. The receiver of claim 4, wherein the control circuit generates, from the data samples and the error samples, a low-frequency control signal and applies the low-frequency control signal to the equalizer to adjust the low-frequency components relative to the 

6. The receiver of claim 5, wherein the low-frequency components include a DC level of the received signal.

7. The receiver of claim 2, further comprising a decision-feedback equalizer (DFE) to provide feedback to the equalized signal responsive to the data samples.

8. The receiver of claim 7, wherein the DFE provides the feedback as a function of tap values generated by the control circuit.

9. The receiver of claim 2, wherein each of the data samples and the error samples has a sign, and wherein the control circuit measures a sign of first post-cursor ISI for the equalized signal by multiplying the sign of one of the data 


10. A method for obtaining data samples from a received signal, the method comprising: equalizing the received signal to compensate for at least some first-post-cursor inter-symbol interference (ISI), thereby producing an equalized signal; sampling the equalized signal to produce a series of data samples; sampling the equalized signal to produce a series of error samples; generating a measure of the first-post-cursor ISI for the equalized signal using the data samples and the error samples; generating a measure of DC amplitude of the equalized signal using the data samples and the error samples; and adjusting the equalized signal based upon the measure of the first-post-cursor ISI and the 



11. The method of claim 10, further comprising generating measures of a plurality of additional ISI values for the equalized signal using the data samples and the error samples.

12. The method of claim 11, further comprising applying decision-feedback equalization to the equalized signal based upon the measures of the plurality of additional ISI values.

13. The method of claim 10, wherein generating the measure of the first-post-cursor ISI comprises correlating one of the data samples with one of the error samples.

14. The method of claim 10, wherein generating the measure of the first-post-cursor 

15. The method of claim 14, wherein generating the measure of the first-post-cursor ISI comprises applying one of the data samples and one of the error samples to a sign-sign LMS algorithm.

16. A receiver to obtain data samples from a received signal, the receiver comprising: a first equalizer to equalize the received signal, thereby producing an equalized signal, the first equalizer amplifying the received signal using a range of frequency-dependent amplification factors; means for sampling the equalized signal to obtain data samples and error samples; a decision-feedback equalizer coupled to the first equalizer, the decision-

17. The receiver of claim 16, wherein the means for controlling the frequency-dependent amplification factors and the decision-feedback equalizer generates, from the data samples and the error samples, a tap value representative of first post-cursor inter-symbol interference (ISI) in the equalized signal.

18. The receiver of claim 16, wherein the received signal includes low-frequency components and high-frequency components, and 

19. The receiver of claim 18, wherein the means for controlling the frequency-dependent amplification generates, from the data samples and the error samples, a low-frequency control signal and applies the low-frequency control signal to the first equalizer to adjust the low-frequency components relative to the high-frequency components.

20. The receiver of claim 19, wherein the low-frequency components include a DC level 
 A receiver to obtain data samples from a received signal, the receiver comprising: a continuous-time equalizer to produce an equalized continuous-time signal, the continuous-time equalizer 

2. The receiver of claim 1, wherein the control circuit generates, from the data samples and the error samples, a tap value representative of first post-cursor inter-symbol interference (ISI) in the equalized continuous-time signal, and wherein the control circuit applies the tap 


3. The receiver of claim 1, wherein the received signal includes low-frequency components and high-frequency components, and wherein the control circuit generates, from the data samples and the error samples, a high-frequency control signal and applies the high-frequency control signal to the continuous-time equalizer to adjust the high-frequency components.


4. The receiver of claim 3, wherein the control circuit generates, from the data samples and the error samples, a low-frequency control signal and applies the low-frequency control signal to the continuous-time equalizer to adjust the low-frequency components relative to the high-frequency 

5. The receiver of claim 4, wherein the low-frequency components include a level of the received signal.

6. The receiver of claim 1, further comprising a decision-feedback equalizer (DFE) to provide feedback to the equalized continuous-time signal responsive to the data samples.

7. The receiver of claim 6, wherein the DFE provides the feedback as a function of tap values generated by the control circuit.


8. The receiver of claim 1, wherein each of the data samples and the error samples has a sign, and wherein the control circuit measures a sign of first post-cursor ISI for the equalized continuous-time signal by multiplying the sign of one of the data samples by the sign of one of 



9. A method for obtaining data samples from a received signal, the method comprising: equalizing the received signal to compensate for at least some first-post-cursor inter-symbol interference (ISI), thereby producing an equalized continuous-time signal; sampling the equalized continuous-time signal to produce a series of data samples; sampling the equalized continuous-time signal to produce a series of error samples; generating a measure of the first-post-cursor ISI for the equalized continuous-time signal using the data samples and the error samples; generating an amplitude measure of the equalized continuous-time signal using the data samples and the error samples; and adjusting the equalized continuous-time signal based upon the measure of the first-post-cursor ISI and the 



10. The method of claim 9, further comprising generating measures of a plurality of additional ISI values for the equalized continuous-time signal using the data samples and the error samples.

Claim 11.  The method of claim 10, further comprising applying decision-feedback equalization to the equalized continuous-time signal based upon the measures of the plurality of additional ISI values.

Claim 12. The method of claim 9, wherein generating the measure of the first-post-cursor ISI comprises correlating one of the data samples with one of the error samples.


Claim 13. The method of claim 9, wherein generating the measure of the first-post-cursor ISI comprises 


Claim 14. The method of claim 13, wherein generating the measure of the first-post-cursor ISI comprises applying one of the data samples and one of the error samples to a sign-sign LMS algorithm.


15. A receiver to obtain data samples from a received signal, the receiver comprising: a continuous-time equalizer to equalize the received signal, thereby producing an equalized continuous-time signal, the continuous-time equalizer amplifying the received signal using a range of frequency-dependent amplification factors; means for sampling the equalized continuous-time signal to obtain data samples and error samples; a decision-feedback equalizer coupled to the continuous-time 

16. The receiver of claim 15, wherein the means for controlling the frequency-dependent amplification factors and the decision-feedback equalizer generates, from the data samples and the error samples, a tap value representative of first post-cursor inter-symbol interference (ISI) in the equalized continuous-time signal.


17. The receiver of claim 15, wherein the received signal includes low-frequency components and high-frequency components, and wherein the means for 



18. The receiver of claim 17, wherein the means for controlling the frequency-dependent amplification generates, from the data samples and the error samples, a low-frequency control signal and applies the low-frequency control signal to the continuous-time equalizer to adjust the low-frequency components relative to the high-frequency components.


19. The receiver of claim 18, wherein the low-frequency components include a level of the 































































































Claim 12. A method for calibrating a continuous-time equalizer adapted to receive a signal, the method comprising: equalizing the signal, in response to an equalization control signal, to compensate for at least some first-post-cursor inter-symbol interference (ISI), thereby producing an equalized signal;  sampling the equalized signal to produce a series of data samples;  sampling the equalized signal to produce a series of error samples;  generating a measure of the first-post-cursor ISI for the equalized signal using at least one of the data samples and at least one of the error samples;  adjusting the equalization control signal based upon the measure of the first-post-cursor ISI;  equalizing the signal, using the adjusted equalization control signal;  and generating a measure of DC amplitude of the equalized signal using the data and 
Claim 13.  The method of claim 12, further comprising generating measures of a plurality of additional ISI values for the equalized signal using the data and error samples. 
 

Claim 14.  The method of claim 13, further comprising applying decision-feedback equalization to the equalized signal based upon the measures of a plurality of additional ISI values. 
 
Claim 15.  The method of claim 12, wherein generating the measure of the first-post-cursor ISI comprises correlating one of the data samples with one of the error samples. 
 

Claim 16.  The method of claim 12, wherein generating the measure of the first-post-cursor ISI comprises 
 

Claim 17.  The method of claim 16, wherein generating the measure of the first-post-cursor ISI comprises applying one of the data samples and one of the error samples to a sign-sign LMS algorithm.



Although this claims at issue are not identical, they are not patentably distinct from each other because claims 2-20 of the instant application merely broadens the scope of the claims 1-19 of U.S. Patent No. 10,938,605 B2, similarly, claims 10-15, of instant application merely broadens the scope of the claims 12-17 of U.S. Patent No. 9, 860,089 B2.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 

Claims 2 and 4-5 of the instant application 17/110,530 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent 9,419,663 B2, as described below.

Instant Application 17/110,530.
Issued Patent 9,419,663 B2
Claims 2+4+5. A receiver to obtain data samples from a received signal, the receiver comprising: an equalizer to produce an equalized signal, the equalizer amplifying the received signal using frequency-dependent amplification factors; a data sampler coupled to the equalizer to sample the data samples from the equalized signal using a receive clock signal; an error sampler coupled to the equalizer to sample error samples from the equalized signal using the receive 
4. The receiver of claim 2, wherein the received signal includes low-frequency components and high-frequency components, and wherein the control circuit generates, from the data samples and the error samples, a high-frequency control signal and applies the high-frequency control signal to the equalizer to adjust the high-frequency components.
5. The receiver of claim 4, wherein the control circuit generates, from the data samples and the error samples, a low-frequency control signal and applies the low-frequency control signal to the equalizer to adjust the low-frequency components relative to the high-frequency components.





Although this claims at issue are not identical, they are not patentably distinct from each other because claims 2, and 4-5 of the instant application merely broadens the scope of the claim 1, of U.S. Patent No. 9,419,663 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7-8, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farjad (US PGPUB 2005/0259726 A1) and further in view of McAdam (US Patent 7,339,989 B1).

As per claim 2, Farjad discloses a receiver to obtain data samples from a received signal (Farjad, Fig. 1:110), the receiver comprising: 
an equalizer to produce an equalized signal (Farjad, Fig. 1:125), the equalizer amplifying the received signal using frequency-dependent amplification factors (FArjad, paragraph 16, discloses “equalizer 125 receives signal Vin, via a differential input port, and amplifies signal Vin using a range of amplification factors…”); 

Although Farjad discloses control circuit (FArjad, Fig. 1:145) coupled to the equalizer to control the frequency-dependent amplification factors responsive to the data samples (Farjad, Fig. 1:125:145, and paragraph 16), Farjad does not explicitly disclose an error sampler coupled to the equalizer to sample error samples from the equalized signal using the receive clock signal; and 
a control circuit to receive the data samples and the error samples, the control circuit coupled to the equalizer to control the equalizer responsive to the data samples and the error samples.
McAdam discloses an error sampler coupled to equalizer (McAdam, Fig. 4:420:404, shows sampler 420 is coupled to the equalizer 404 via 406) to sample error samples from the equalized signal using (the) receive clock signal (McAdam, Column 7, lines 12-51); and 
a control circuit to receive the data samples and the error samples (McAdam, Fig. 4:406), the control circuit coupled to the equalizer to control the equalizer responsive to the data samples and the error samples (McAdam, Fig. 4:406:404420:402).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farjad teachings by providing error samples to the equalizer, as taught by McAdam.


As per claim 7, Farjad in view of McAdam further discloses the receiver of claim 2, further comprising a decision-feedback equalizer (DFE) to provide feedback to the equalized signal responsive to the data samples (McADam, Fig. 6:602:604, and Column 10, lines 26-34, discloses DFE feedback).

As per claim 8, Farjad in view of McAdam further discloses the receiver of claim 7, wherein the DFE provides the feedback as a function of tap values generated by the control circuit (McADam, Column 10, lines 26-34, discloses “The adaptation engine 610 includes an adaptation algorithm configured to adjust the characteristics of both the feedforward transversal filter 602 and the feedback transversal filter 604 based on the difference between the hard decisions 616 and the error signal 611”).


Examiner Note: Claims 3-6, and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the obviousness type double patenting rejection as being set forth above. Claims 10-20, would be allowable by overcoming the obviousness type double patenting rejection as being set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633